INGRAM, Presiding Judge.
The Circuit Court of St. Clair County denied Joseph E. Wilkerson’s Rule 60(b), A.R.Civ.P., motion for relief from a judgment previously rendered against him. Wilkerson appeals pro se, seeking in essence a reversal of the trial court’s ruling on this motion. Although Wilkerson argues that the trial court erred to reversal, he failed to cite, as required under Rule 28 of the Alabama Rules of Appellate Procedure, authority in brief to support his position. In view of Wilkerson’s failure to substantially comply with Rule 28, we pre-termit a discussion of the issues raised in this case. Lokey v. State Department of Industrial Relations, 527 So.2d 1326 (Ala. Civ.App.1988); O’Barr v. Genuine Parts Co., 519 So.2d 554 (Ala.Civ.App.1987). This judgment is thus due to be affirmed.
AFFIRMED.
ROBERTSON and RUSSELL, JJ., concur.